[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REOPEN
On July 29, 1991, the Court, Purtill, J., presiding, dismissed the above-captioned case on the ground of lack of subject-matter jurisdiction. Over two and one-half years later, on April 15, 1994, the plaintiff filed a pro se
"motion to reopen" judgment, wherein she has challenged both the legal and the factual bases upon which the contested dismissal and judgment were entered.
Notwithstanding the merits of the plaintiff's substantive and procedural claims, on which this Court offers no opinion whatsoever, the plaintiff's motion to reopen must be denied because it is untimely. The rule in Connecticut is clear and well-established that any party seeking to open a judgment must request such relief not later than four months after the judgment in question was entered. See General Statutes § 52-212a; Connecticut Practice Book § 326. Under that rule, this Court "lacks jurisdiction to entertain a motion to open filed more than four months after a decision is rendered."  VanMecklenburgv. Pan American World Airways, Inc., 196 Conn. 517, 518
(1985). Accordingly, since the instant motion was filed more than four months after the judgment in question was entered, said motion is untimely and must be denied.
So ordered this 26th day of July, 1994. CT Page 7604
Michael R. Sheldon Judge